DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered. 
Response to Amendments
Applicant's duplicate claim set filed 11/29/2021 has entered. Claims 1-17 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8, 10, 12, 14 and 16, remain rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al (U.S. PGPUB 2004/0176288; of record in IDS filed 9/13/2019) in view of Williams et al (2012, Curr Pharm Des., 18(27): 4215–4222; of record in IDS filed 9/13/2019).
Jackson is drawn to a method and medicament for promoting wound healing, and Jackson teaches that both coagulation and survival of new tissue are important parts of wound healing (see abstract and paragraphs [0002] – [0007]). Regarding claims 1-3, Jackson teaches topically applying treatment of an effective amount of APC directly to a dermal wound to treat said dermal wound (see paragraphs [0062]-[0064]). Regarding claim 3, Jackson teaches combining the APC with pharmaceutically-acceptable carriers including a cream or gel (see paragraph [0066]). Regarding claims 5-6, Jackson does not teach the wounds are characterized by significant apoptosis. Regarding claims 8 and 10, Jackson teaches the treatment may be used for chronic wounds, or for wounds healing generally (reads on acute wounds) (see paragraph [0053]). Regarding claim 12, Jackson teaches the wounds that are treated include ulcers and burns (see paragraphs [0055]-[0058]). Regarding claim 14 and 16, Jackson teaches the effective amount may be between 0.1 and 1000 micrograms (see paragraph [0065]).
Jackson does not teach the APC is APC-3K3A (claim 1). Jackson is silent as to the basal level of APC, and therefore if the treatment amount is 2 times higher than the basal level (claim 16).
Regarding claim 1, Williams teaches 3K3A-APC is a modified APC that retains the cytoprotective effects of native (wild-type) APC while significantly reducing its anticoagulant effects by > 90 % (see page 2).
A person of ordinary skill in the art would have had a reasonable expectation of success in using Williams’ 3K3A-APC in place of Jackson’s APC in Jackson’s method because Williams teaches 3K3A-APC retains the cytoprotective effects of native (wild-type) APC. The skilled 
Regarding claim 16, Jackson is silent as to the basal level of APC, and therefore if the treatment amount is 2 times higher than the basal level. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' amount of APC differs, and if so to what extent, from the amount of APC discussed in Jackson.  The prior art teaches the use of a range of APC (0.1 and 1000 micrograms) that completely encompasses the claimed amount of APC (250 and 500 micrograms in claim 14), and the prior art teaches using APC for the same purpose, for wound healing. The cited art taken as a whole demonstrates a reasonable probability that the amount of APC of the prior art is either identical or sufficiently similar to the claimed amount of APC that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claims 4, 7, 9, 11, 13, 15, and 17 remain rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al (U.S. PGPUB 2004/0176288) in view of Williams et al (2012, Curr Pharm Des., 18(27): 4215–4222) as applied to claims 1-3, 5-6, 8, 10, 12, 14 and 16 above, and further in view of Boulaftali et al (2013, Arterioscler Thromb Vasc Biol., 33:1647-1654).
The teachings of Jackson in view of Williams are discussed and relied upon above. It is noted that the limitations of claims 7, 9, 11, 13, 15, and 17 are identical to claims 6, 8, 10, 12, 14 and 16 in the above rejection.
Jackson in view of Williams do not teach the directive administration of the treatment to the wound is by intradermal injection (claim 4).

It would have been obvious to combine Jackson in view of Williams with Boulaftali to directly administer the treatment of Jackson in view of Williams using Boulaftali’s local intradermal injection. A person of ordinary skill in the art would have had a reasonable expectation of success in directly administering the treatment of Jackson in view of Williams using Boulaftali’s local intradermal injection because Boulaftali teaches APC can be intradermally injected for a local treatment. The skilled artisan would have been motivated to directly administer the treatment of Jackson in view of Williams using Boulaftali’s local intradermal injection because Jackson teaches that the treatment can be administered directly to the wound and Boulaftali teaches that locally, intradermally injected, APC results in the known cytoprotective effects of APC.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
Applicant alleges the secondary reference Williams’ 3K3A-APC is not a functional equivalent to APC. However, the examiner did not stated that they were identical, but instead highlighted the targeted 3K3A mutation in Williams’ 3K3A-APC. Applicant then alleges that while Williams teaches the cytoprotective and anticoagulant functions of APC are separate, that Williams does not disclose that the anti-inflammation properties are not changed by the 3K3A mutation. However, as discussed above, Williams specifically teaches that the 3K3A-APC modified APC that retains the cytoprotective effects of native (wild-type) APC while significantly reducing its anticoagulant effects by > 90 %. While applicant assumes that the anti-inflammatory functions of APC would be assumed to be disrupted, this is not consistent with the teachings of 
Applicant makes a general allegation of “superior” results in the specification with respect to wound healing. However, as the applicant has not related these alleged superior results to the references it is unclear how they can be deemed superior. Additionally, as stated in the above rejection, the cited art predicts enhanced properties of 3K3A-APC. Therefore this argument is not persuasive. 
Applicant highlights Williams is using the cytoprotective properties of the APC analog to treat nervous system disorders. Applicant concludes that because Williams is using the APC analog for a different purpose, and because of its rescued anticoagulant properties, that Williams teaches away for the use of 3K3A-APC in Jackson’s method. Applicant specifically alleges that 3K3A-APC is different from APC since it has reduced anticoagulant activity compared to APC while retaining the same cytoprotective or anti-apoptotic activity. However, as even the applicant highlights in their arguments, Williams’ APC analog is specifically taught to retain the cytoprotective activity that Jackson teaches is important for wound healing and Jackson teaches the importance of coagulation in wound healing. Therefore this teaching of Williams does not teach away, but rather supports the obviousness of using Williams’ APC analog in Jackson’s method.  
Applicant continues by highlighting that the secondary reference is directed to systemic administration of 3K3A-APC to treat stoke and alleges that these teachings cannot be extrapolated to local administration for wound healing. As an initial matter, it is noted that even 
Applicant alleges that Jackson does no teach cytoprotective activity is desirable for wound healing. However, as stated in the rejection above, Jackson teaches that survival of new tissue are important parts of wound healing. Furthermore, throughout Jackson it is taught that wounds heal by growth and survival of new tissue, therefore while Jackson does not use the term “cytoprotective”, clearly Jackson teaches that cell survival is important. While applicant also point to other factors that Jackson teaches are important for wound healing, none of these teachings provide any reasons as to why cytoprotective activity should be avoided. 
Applicant again highlights the previously filed declaration by inventor Jackson states that APC’s cytoprotective activity for wound healing requires activation of PAR1 and PAR2 and neuroprotection requires activation of PAR1 and PAR3. However, again, Williams specifically teaches that the APC analog retains its cytoprotective activity. Furthermore, while Williams only discusses PAR1, it is noted that Williams specifically states that the APC analog has the same binding to PAR1. Applicant has not provided any specific reasons as to why they are of the opinion that one of skill in the art would not expect 3K3A-APC to not bind PAR2, and even if this were the case, why this would render the APC ineffective in wound healing. Applicant’s 
Applicant highlights that Jackson teaches anti-coagulation activities of APC together with other functions of APC, are why APC is beneficial for wound healing. However, Jackson specifically teaches that coagulation is a necessary first step of wound healing. The fact that Jackson teaches APC is administered after coagulation has occurred only further supports Jackson’s recognition of the importance of coagulation in wound healing. While applicant highlights that Jackson is also open to an embodiment wherein APC is administered before coagulation, this does not negate Jackson’s explicit teachings on the importance of coagulation. Furthermore, a thorough reading of Jackson makes it clear that Jackson teaches the usefulness of APC for many specific reasons which were more recently discovered. Specifically, Jackson teaches that it was recently discovered APC can promote regeneration of endothelial cells after wounding, stimulate re-epithelialisation fibroblast invasion, act as an anti-inflammatory agent, and directly activate gelatinase A (see paragraphs [0018] – [0019] of Jackson). Therefore Jackson does not teach that the usefulness of APC is only due to its long known anticoagulation abilities. Therefore, given Jackson’s teachings of the many important roles of APC, and recognition that coagulation is the first necessary step in wound healing, along with Williams teachings (as highlighted by the applicant and in the abstract of Williams) that serious bleeding is a dose-limiting side effect of APC treatment, this argument is not persuasive. 
Applicant highlights that the difference between 3K3A-APC and APC taught by Williams is not only decreased anti-coagulant properties, but that Williams also teaches increased cytoprotection. Applicant then again points to data in there specification wherein 3K3A-APC worked better than APC in their experiement on wound healing. Applicant concludes that their results are unexpected. However, as even the applicant acknowledges, the art specifically teaches that 3K3A-APC has enhanced properties compared to APC, and therefore applicant’s results are predicted by the cited art. 
	Applicant alleges that Boulaftali does not cure the deficiencies alleged above. However, as applicant’s arguments above were not persuasive, this argument is not persuasive. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1-3, 5-6, 8, 10, 12, 14 and 16 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-8 of U.S. Patent No. 8,728,512 in view of Williams et al (2012, Curr Pharm Des., 18(27): 4215–4222) and Jackson et al (U.S. PGPUB 2004/0176288).
Regarding claim 1, Patent ‘512 relates treating dermal wounds, including ulcers and burns with 0.1 and 1000 micrograms of APC (see claims 1 and 4-8). Regarding claim 5, Patent ‘512 does not teach the wounds are characterized by significant apoptosis. Regarding claims 12-17, Patent ‘512 relates treating dermal wounds, including ulcers and burns with 0.1 and 1000 micrograms of APC (see claims 1 and 4-8). Regarding claims 6-7, Patent ‘512 does not teach the wounds are characterized by significant apoptosis. Regarding claims 8-11, Patent ‘512 teaches generally treating wounds (acute) and teaches treating chronic wounds.
Patent ‘512 does not teach the APC is APC-3K3A (claim 1) or direct/topically contacting the treatment (claims 1 and 2). 
Regarding claim 1, Williams teaches 3K3A-APC is a modified APC that retains the cytoprotective effects of native (wild-type) APC while significantly reducing its anticoagulant effects by > 90 % (see page 2).
Regarding claim 2, Jackson teaches topically applying treatment of an effective amount of APC directly to a dermal wound to treat said dermal wound (see paragraphs [0062]-[0064]). Regarding claim 3, Jackson teaches combining the APC with pharmaceutically-acceptable carriers including a cream or gel (see paragraph [0066]). 
A person of ordinary skill in the art would have had a reasonable expectation of success in using Williams’ 3K3A-APC in place of Patent ‘512  APC in Patent ‘512 method because Williams teaches 3K3A-APC retains the cytoprotective effects of native (wild-type) APC. The 
A person of ordinary skill in the art would have had a reasonable expectation of success in using Jackson’s APC formulations and delivery methods in Patent ‘512  APC treatment method because Jackson teaches APC can be used to treat wounds using these formulations and methods. The skilled artisan would have been motivated to use Jackson’s APC formulations and delivery methods in Patent ‘512 method because Jackson and Patent ‘512 are both drawn to the use of the same compound to treat the same conditions.
Claims 4, 7, 9, 11, 13, 15, and 17 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-8 of U.S. Patent No. 8,728,512 in view of Williams et al (2012, Curr Pharm Des., 18(27): 4215–4222) and Jackson et al (U.S. PGPUB 2004/0176288) as applied to claims 1-3, 5-6, 8, 10, 12, 14 and 16 above, and further in view of Boulaftali et al (2013, Arterioscler Thromb Vasc Biol., 33:1647-1654).
The teachings of Patent ‘512 in view of Williams and Jackson are discussed and relied upon above. It is noted that the limitations of claims 7, 9, 11, 13, 15, and 17 are identical to claims 6, 8, 10, 12, 14 and 16 in the above rejection.
Patent ‘512 in view of Williams and Jackson do not teach the directive administration of the treatment to the wound is by intradermal injection (claim 4).
Regarding claim 4, Boulaftali teaches that locally, intradermally injected, APC results in the known cytoprotective effects of APC (see abstract). 
It would have been obvious to combine Patent ‘512 in view of Williams and Jackson with Boulaftali to directly administer the treatment of Patent ‘512 using Boulaftali’s local intradermal injection. A person of ordinary skill in the art would have had a reasonable expectation of success in directly administering the treatment of Patent ‘512 using Boulaftali’s local intradermal injection because Boulaftali teaches APC can be intradermally injected for a local treatment. .
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
Applicant relies on their arguments above to traverse these rejections. However, as the arguments above were not persuasive, this argument is not persuasive. 
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653